DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/128141 (hereinafter, YOSHIYASU).
Regarding claims 1-5, YOSHIYASU teaches a vulcanized rubber composition which produces a pneumatic tire having a tread made of the rubber composition after vulcanization (p. 3). The vulcanized rubber composition satisfies the following formula (2) Hs ≥ 55 and formula (3) M300 ≤ 12.0 MPa (p. 3). More specifically, formula (2) Hs (hardness) Hs ≥ 57 to Hs ≤ 75 (p. 4) and formula (3) M300 (300% elongation stress) ≤ 10.0 MPa to M300 > 8.0 MPa (p. 4). 
For instance, when the vulcanized rubber composition has an  Hs of 70 (which satisfies Equation 1 as claimed) and M300 of 8 MPa (which satisfies Equation 2 as claimed), the calculation for Equation 3: (8-2)/(70-60) = 0.6 (which satisfies Equation 3 as claimed).
With regard to the claim limitations, “A tire for a motorcycle,” it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that YOSHIYASU disclose a vulcanized rubber composition for producing pneumatic tire comprising as presently claimed, it is clear that the rubber composition of YOSHIYASU would be capable of performing the intended use, i.e. a tire for motorcycle, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 6, YOSHIYASU teaches the rubber composition comprises styrene butadiene rubber (SBR) (p. 4).
Regarding claim 7, YOSHIYASU teaches the rubber composition contains carbon black (p. 5). 
Regarding claim 8, YOSHIYASU teaches the rubber composition contains silica (p. 5). When silica is included, it is preferable to include a silane coupling agent together with silica (p. 6). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/128141 (hereinafter, YOSHIYASU) in view of WO 2011/158509 (hereinafter, HIROSE).
Regarding claim 9, YOSHIYASU substantially teaches the present invention, see paragraphs 6 and 7 above. More specifically, YOSHIYASU teaches the rubber composition comprises silica (p. 5) and additives including oil softeners (p. 7). However, YOSHIYASU does not teach wherein the rubber composition further comprises resin. 
In the same field of endeavor of a rubber composition, HIROSE teaches the rubber composition used for pneumatic tire comprising combining terpene resin with silica provides good dispersibility and excellent tire rubber composition in which wet grip properties, steering stability, low rolling resistance, and wear resistance were balanced at a high level (p. 5). The terpene resin functions as a softener compound for the rubber composition (Abstract; p. 5).
Given YOSHIYASU teaches the rubber composition comprises other additives including softeners, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the terpene resin of HIROSE with the rubber composition of YOSHIYASU for the benefit of obtaining good dispersibility and excellent tire rubber composition in which wet grip properties, steering stability, low rolling resistance, and wear resistance were balanced at a high level as taught by HIROSE. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763


/DEVE V HALL/Primary Examiner, Art Unit 1763